Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 7

Dated as of September 2, 2009

to

CREDIT AGREEMENT

Dated as of June 6, 2007

THIS AMENDMENT NO. 7 (“Amendment”) is made as of September 2, 2009 by and among
Photronics, Inc. (the “Company”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Credit Agreement dated as of June 6, 2007 by and among the Company, the Lenders
and the Administrative Agent (as amended by that certain Amendment No. 1
thereto, dated as of April 25, 2008, that certain Amendment No. 2 thereto, dated
as of October 31, 2008, that certain Amendment No. 3 thereto, dated as of
December 3, 2008, that certain Amendment No. 4 thereto, dated as of December 12,
2008, that certain Amendment No. 5 thereto, dated as of May 15, 2009, and that
certain Amendment No. 6 thereto, dated as of June 8, 2009, and as may be further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement.

WHEREAS, the Company has requested that the Lenders, the Administrative Agent
and the Collateral Agent agree to certain amendments to the Credit Agreement;

WHEREAS, the Lenders party hereto, the Administrative Agent and the Collateral
Agent have agreed to such amendments on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders party hereto, the Administrative Agent and the Collateral Agent have
agreed to enter into this Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:

(a) The definition of “Prepayment Event” appearing in Section 1.01 of the Credit
Agreement is amended to delete the phrase “Sections 6.01(f) or (j)” appearing
therein and to replace such phrase with the phrase “Sections 6.01(f), (j) or
(l) (other than the proceeds of any Subordinated Indebtedness and Permitted
Convertible Notes described in Section 6.06(b)(iv)(2) up to the amount of any
existing Permitted Convertible Notes being prepaid, purchased, redeemed, retired
or acquired with the proceeds thereof)”.

(b) The definition of “Subordinated Indebtedness” appearing in Section 1.01 of
the Credit Agreement is amended to delete the phrase “the Indebtedness under the
Convertible Subordinated Notes outstanding on the Effective Date and any other”
appearing therein and to replace such phrase with the word “any”.



--------------------------------------------------------------------------------

(c) Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the corresponding alphabetical order:

“Permitted Convertible Note” means any unsecured note issued by the Company
which may be converted into equity in the Company so long as (i) the
indebtedness thereunder does not mature, and is otherwise not subject to any
mandatory prepayment, redemption or defeasance, in each case prior to the date
that is six (6) months after the Maturity Date and (ii) the terms and conditions
applicable thereto are reasonably satisfactory to the Administrative Agent.

“Permitted Convertible Note Indenture” means the indenture pursuant to which the
Company issues any Permitted Convertible Note, as amended, restated,
supplemented or otherwise modified from time to time, in each case containing
such terms and conditions as are reasonably satisfactory to the Administrative
Agent.

(d) Section 1.01 of the Credit Agreement is amended to delete the definitions of
“Convertible Subordinated Note Indenture” and “Convertible Subordinated Notes”
appearing therein.

(e) The Credit Agreement is amended to (i) delete the reference to “Convertible
Subordinated Note” appearing in the definition of “Material Indebtedness” in
Section 1.01 of the Credit Agreement and to replace such reference with
“Permitted Convertible Note”, (ii) delete each reference to “Convertible
Subordinated Note Indenture” appearing in Section 6.10 of the Credit Agreement
and to replace each such reference with “Permitted Convertible Note Indenture”
and (iii) delete the reference to “Convertible Subordinated Notes” appearing in
Section 6.10 of the Credit Agreement and to replace such reference with
“Permitted Convertible Notes”.

(f) Section 3.15 of the Credit Agreement is amended and restated in its entirety
to read as follows:

SECTION 3.15. [Intentionally Omitted.]

(g) Section 6.01 of the Credit Agreement is amended to (i) delete the word “and”
appearing at the end of clause (j) thereof, (ii) delete the period appearing at
the end of clause (k) thereof and to replace such period with “; and” and
(iii) add the following as a new clause (l) thereof:

(l) Indebtedness of the Company under any Permitted Convertible Note.

(h) Clause (b) of Section 6.06 of the Credit Agreement is amended and restated
in its entirety to read as follows:

(b) The Company will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (i) payment of
Indebtedness created under the Loan Documents; (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness (subject to any subordination provisions thereof); (iii) payments
in respect of the Mirror Facility; (iv) subject to Section 2.11(c), prepayment,
purchase, redemption, retirement or other acquisition of the Permitted
Convertible Notes by exchange for or out

 

2



--------------------------------------------------------------------------------

of the proceeds received from a substantially concurrent issue of (1) new shares
of its non-mandatorily redeemable Equity Interests pursuant to the conversion
terms described in the Permitted Convertible Note Indenture or (2) Subordinated
Indebtedness or other Permitted Convertible Notes; and (v) payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness.

(i) Clause (n) of Article VII of the Credit Agreement is amended and restated in
its entirety to read as follows:

(n) [intentionally omitted]; or

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Company, the
Required Lenders and the Administrative Agent and the Consent and Reaffirmation
attached hereto duly executed by the Subsidiary Guarantors, (b) the Company
shall have paid all of the fees of the Administrative Agent and its affiliates
(including, to the extent invoiced, reasonable attorneys’ fees and expenses of
the Administrative Agent) in connection with this Amendment and the other Loan
Documents and (c) the Administrative Agent shall have received the fully
executed Permitted Convertible Note Indenture, together with evidence of the
consummation of the offering of the Permitted Convertible Notes thereunder.

3. Representations and Warranties of the Company and Acknowledgements and
Confirmations. The Company hereby represents and warrants as follows:

(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Company and are enforceable against
the Company in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Company set forth in the Credit Agreement,
as amended hereby, are true and correct as of the date hereof.

(c) The Company (and by its execution of the Consent and Reaffirmation attached
hereto, each Subsidiary Guarantor) hereby acknowledges and confirms that (i) it
does not have any grounds, and hereby agrees not to challenge (or to allege or
to pursue any matter, cause or claim arising under or with respect to) the
effectiveness, genuineness, validity, collectibility or enforceability of the
Credit Agreement or any of the other Loan Documents, the Secured Obligations,
the Liens securing such Secured Obligations, or any of the terms or conditions
of any Loan Document and (ii) it does not possess (and hereby forever waives,
remises, releases, discharges and holds harmless the Lenders, the Agents and
their respective affiliates, stockholders, directors, officers, employees,
attorneys, agents and representatives and each of their respective heirs,
executors, administrators, successors and assigns (collectively, the
“Indemnified Parties”) from and against, and agrees not to allege or pursue) any
action, cause of action, suit, debt, claim, counterclaim, cross-claim, demand,
defense, offset, opposition, demand and other right of action whatsoever,
whether in law, equity or otherwise (which it, all those claiming by, through or
under it, or its successors or assigns, have or may have) against the
Indemnified Parties, or any of them, by reason of, any matter, cause or thing
whatsoever, with respect to events or omissions occurring or arising on or prior
to the date hereof and relating to the Credit Agreement or any of the other Loan
Documents (including, without limitation, with respect to the payment,
performance, validity or enforceability of the Secured Obligations, the Liens
securing the Secured Obligations or any or all of the terms or conditions of any
Loan Document) or any transaction relating thereto.

 

3



--------------------------------------------------------------------------------

4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

PHOTRONICS, INC., as the Company By:  

/s/ Donna M. Bovee

Name:   Donna M. Bovee Title:   Vice President, Treasurer

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually as a Lender, as the
Swingline Lender, as the Issuing Bank and as Administrative Agent By:  

/s/ David F. Gibbs

Name:   David F. Gibbs Title:   Managing Director JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ David F. Gibbs

Name:   David F. Gibbs Title:   Managing Director

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

RBS CITIZENS, NATIONAL ASSOCIATION (successor by merger to Citizens Bank of
Massachusetts), individually as a Lender and as Co-Syndication Agent By:  

 

Name:   Title:  

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Syndication Agent By:  

 

Name:   Title:  

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender and as Co-Syndication Agent By:  

/s/ Anthony J. Timpanaro

Name:   Anthony J. Timpanaro Title:   Vice President

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Douglas M. Ingram

Name:   Douglas M. Ingram Title:   Senior Vice President

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director Banking Products Services, US
By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director Banking Products Services, US

Signature Page to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 7 to the Credit Agreement dated as of June 6, 2007 (as amended by
that certain Amendment No. 1 thereto, dated as of April 25, 2008, that certain
Amendment No. 2 thereto, dated as of October 31, 2008, that certain Amendment
No. 3 thereto, dated as of December 3, 2008, that certain Amendment No. 4
thereto, dated as of December 12, 2008, that certain Amendment No. 5 thereto,
dated as of May 15, 2009, and that certain Amendment No. 6 thereto, dated as of
June 8, 2009, and as may be further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Photronics, Inc. (the
“Company”), the Foreign Subsidiary Borrowers from time to time party thereto
(together with the Company, the “Borrowers”), the financial institutions from
time to time party thereto (the “Lenders”) and JPMorgan Chase Bank, National
Association, as Administrative Agent (the “Administrative Agent”), which
Amendment No. 7 is dated as of September 2, 2009 (the “Amendment”). Capitalized
terms used in this Consent and Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement. Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, each
of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated: September 2, 2009

[Signature Page Follows]



--------------------------------------------------------------------------------

ALIGN-RITE, INC.     ALIGN-RITE INTERNATIONAL, INC. By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS ARIZONA, INC.     PHOTRONICS CALIFORNIA, INC.
By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS, INC.     PHOTRONICS TEXAS ALLEN, INC.
(formerly known as Photronics-Toppan Texas, Inc.) By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS I, LLC     PHOTRONICS TEXAS I, LP By:  
Photronics Texas, Inc., its Sole Member     By:   Photronics Texas, Inc., its
General Partner By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS II, LLC     PHOTRONICS TEXAS II, LP By:
  Photronics-Toppan Texas, Inc., its Sole Member     By:   Photronics-Toppan
Texas, Inc., its General Partner By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President

Signature Page to Consent and Reaffirmation to Amendment No. 7

Photronics, Inc.

Credit Agreement dated as of June 6, 2007